













HERC RENTALS SUPPLEMENTAL INCOME SAVINGS PLAN
(Effective as of June 30, 2016)


Herc Rentals Inc. hereby adopts the Herc Rentals Supplemental Income Savings
Plan (the “Plan”) on June 30, 2016 (the “Effective Date”). The Plan is intended
to be an unfunded deferred compensation plan for a select group of management or
highly compensated employees within the meanings of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA and shall be construed and interpreted accordingly. This
Plan provides benefits that cannot be provided under the tax qualified Herc
Rentals Income Savings Plan (the “Qualified Savings Plan”) because of
limitations imposed by the Code.


As part of the Separation and Distribution Agreement by and between Hertz Global
Holdings, Inc. (f/k/a Hertz Rental Car Holdings Company, Inc.) and Herc Holdings
Inc. (f/k/a Hertz Global Holdings, Inc.) entered into on June 30, 2016 (and as
may be amended from time to time), Hertz Global Holdings, Inc. and Herc Holdings
Inc. entered into the Employee Matters Agreement (the “EMA”). In accordance with
the EMA, all liabilities for HERC Holdings Employees and Former HERC Holdings
Employees (as defined in the EMA) under The Hertz Corporation Supplemental
Income Savings Plan (the “Prior Plan”) are to be transferred to the Plan as of
the Effective Date and the Plan became liable to pay all such benefits to such
participants as of such date. Article 9 sets forth the additional rules
applicable to such transferred benefits and transferred participants.






--------------------------------------------------------------------------------





ARTICLE 1 - DEFINITIONS


Capitalized words and phrases used herein, but which are not defined herein,
shall have the same meaning ascribed to them in the Qualified Savings Plan. In
addition, the following definitions shall apply for purposes of this Plan:


1.1    Account: The recordkeeping account to which Employee Deferrals, Matching
Credits, Employer Transition Credits and Credited Earnings are credited (or
debited) under the Plan. An Account may be divided into two or more subaccounts
to the extent necessary or desirable, as determined by the Committee, for Plan
recordkeeping and accounting purposes. Such subaccounts are referred to herein
collectively as the “Account” or “Accounts” and sometimes individually as the
“Account.”


1.2
Accounting Date: Each day on which the U.S. financial markets are open for
business.



1.3    Beneficiary: The person(s), estate or trust designated in writing, on
such form as the Chief Human Resources Officer may prescribe, to receive any
benefits under the Plan with respect to such Participant in the event of his or
her death. Such beneficiary designation may be changed at any time. If no such
designation is made or if the person(s) so designated shall have died prior to
or coincident with the Participant, the Participant’s Beneficiary shall be
determined by the following order: (i) the Participant’s Spouse, and if none,
then (ii) the Participant’s estate.


1.4    Bonus: An amount payable to an Eligible Employee under the terms of a
performance- based bonus plan or agreement, but only to the extent that the
bonus is considered “Compensation,” as that term is defined in, and for purposes
of, the Qualified Savings Plan.


1.5    Change in Control: Any event that qualifies as a “change in control”
under the Herc Holdings Inc. 2008 Omnibus Incentive Plan (formerly known as the
Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan) (or any successor
thereto), as amended from time to time; provided, however, that any sale,
transfer or disposition of assets in connection with the separation of the car
rental and equipment rental businesses of Hertz Global Holdings, Inc., shall not
be deemed to constitute a Change in Control.


1.6    Code: The Internal Revenue Code of 1986, as amended from time to time,
and any applicable regulations and guidance relating thereto.


1.7
Committee: The Herc Rentals Benefits Committee, or any successor to that
committee.



1.8
Company: Herc Rentals Inc. or any successor thereto.



1.9    Compensation: All cash remuneration identified as “Compensation” within
the Qualified Savings Plan.


1.10    Credited Earnings: Gains, losses and expenses credited to Participants’
Accounts in accordance with Section 3.6.


1.11    Eligible Employee: An Employee who satisfies the eligibility criteria
described in Article 2.





--------------------------------------------------------------------------------





1.12    Employee: An employee of the Company. Individuals not initially treated
and classified by the Company as common-law employees, including, but not
limited to, leased employees, independent contractors or any other contract
employees, shall be excluded from participation irrespective of whether a court,
administrative agency or other entity determines that such individuals are
common-law employees.


1.13
Employee Deferrals: The amounts credited to a Participant’s Account under
Section 3.1.



1.14    Employer Transition Credits: The amounts credited to a Participant’s
Account pursuant to Section 3.4.


1.15    ERISA: The Employee Retirement Income Security Act of 1974, as amended
from time to time, and any applicable regulations and guidance relating thereto.


1.16    Key Employee: Any Employee who is a “specified employee” as that term is
used under Section 409A.


1.17    Limitations: Limitations on benefits and compensation imposed on the
Qualified Savings Plan by Section 401(a)(17) of the Code.


1.18    Matching Credits: The amounts credited to a Participant’s Account
pursuant to Section 3.3.


1.19    Participant: Any current or former Eligible Employee who has an Account
that has not been fully paid or otherwise discharged.


1.20    Plan Year: The 12 month period beginning on January 1st and ending on
the following December 31st; provided, however, that the first Plan Year shall
begin on the Effective Date and end on December 31, 2016.


1.21    Qualified Savings Plan: The Herc Rentals Income Savings Plan, as amended
from time to time, or any successor plan thereto.


1.22
Section 409A: Code Section 409A.



1.23    Separation from Service: Any termination from employment constituting a
“separation from service” as that term is defined in Section 409A.


1.24    Spouse: The person to whom a Participant has entered into a marriage in
a jurisdiction (whether within one of the 50 states, the District of Columbia, a
U.S. territory, or a foreign country) where the marriage was considered valid
under that jurisdiction’s law at the time it occurred, and such marriage has not
subsequently been legally dissolved.







--------------------------------------------------------------------------------





ARTICLE 2 - ELIGIBILITY


2.1
Eligible Employee.



a.
In order to participate, an Employee must (i) hold a Vice President position or
above, or an equivalent thereof, as determined by the Chief Human Resources
Officer, or (ii) be a management or highly compensated employee who is
designated in writing as eligible to participate in the Plan by the Chief Human
Resources Officer.



b.
In addition to the foregoing, an Employee shall be an Eligible Employee as
provided in Article 9.



2.2    Reduction in Status; Removal from Participation. If an Eligible Employee
ceases to meet the eligibility criteria described in Section 2.1, such Employee
shall cease to be eligible to participate in the Plan at the end of the
applicable Plan Year and the Participant shall make no further Employee
Deferrals to this Plan with respect to Plan Years thereafter, nor shall the
Company make any further Employer Transition Credits or Matching Credits on his
behalf. However, his Account shall continue to be held for his benefit pursuant
to the terms of this Plan, and it shall continue to be credited (or debited)
with Credited Earnings as provided under Section 3.6.


2.3    Promotion; New Hire after May. Notwithstanding anything to the contrary
herein, if (i) a current Employee meets the eligibility criteria described in
Section 2.1(a) during a Plan Year as a result of a promotion (or designation as
provided in Section 2.1(a)(ii)), or (ii) a new Employee is hired after May of a
particular Plan Year and immediately meets the eligibility criteria described in
Section 2.1(a), then such Employee shall become an Eligible Employee and be
eligible to participate as of the first day of the Plan Year immediately
following the Plan Year in which the requirements of Section 2.1(a) are met.


2.4    New Hire Prior to June. Notwithstanding anything to the contrary herein,
if an Employee is hired prior to June of a particular Plan Year and immediately
meets the eligibility criteria described in Section 2.1(a), such Employee shall
become an Eligible Employee and be eligible to participate as of July 1 of the
Plan Year in which the Employee meets the eligibility criteria; provided,
however, that any Employee Deferral election must be made by such new hire prior
to July 1 of such Plan Year and, subject to Code Section 409A and Section
3.1(f), shall apply only with respect to the Bonus earned in the first Plan Year
of eligibility and paid in the following year and shall not apply to other
Compensation paid in the first Plan Year of eligibility.







--------------------------------------------------------------------------------





ARTICLE 3 - PARTICIPATION IN THE PLAN


3.1    Employee Deferral Elections. Employee Deferrals shall be credited to an
Eligible Employee’s Account in accordance with such Eligible Employee’s election
and subject to the following rules:


a.
An Eligible Employee may elect to defer up to the maximum amount of Compensation
described in Section 3.2.



b.
Notwithstanding anything to the contrary herein, and subject to Article 9, an
Employee Deferral election may not be made with respect to Compensation paid
prior to a Participant’s completion of three months of service.



c.
No Employee Deferrals, Matching Credits or Employer Transition Credits are made
to this Plan with respect to a Participant until the applicable Limitation for
the applicable Plan Year has been reached under the Qualified Savings Plan.



d.
Employee Deferral elections shall apply to all eligible Compensation; provided,
however, that an Eligible Employee may elect to exclude any Bonus from
Compensation for purposes of Employee Deferrals.



e.
For Plan Years commencing after the Effective Date, an Eligible Employee may
make an irrevocable Employee Deferral election with respect to any Compensation
for services performed during the given Plan Year, even if paid during the
following Plan Year. Any Employee Deferral election shall be made at the time
and in the form prescribed by the Chief Human Resources Officer, but in no event
later than December 31 of the year preceding a given Plan Year (or such earlier
time as provided by the Chief Human Resources Officer).



f.
For purposes of clarity, and without limitation, the Chief Human Resources
Officer may prescribe a “negative” or “evergreen” election for Employee
Deferrals, meaning that it may impose an automatic or default Employee Deferral
election, provided the Eligible Employee has an opportunity during the election
period to affirmatively change such election.



g.
Notwithstanding the preceding requirements, in the event an Employee becomes an
Eligible Employee during a Plan Year in accordance with Section 2.3 or 2.4 above
(which shall include an Employee deemed to be “initially eligible” as provided
under Section 409A), and subject to any limitations in Section 2.4, such
Eligible Employee may make an irrevocable Employee Deferral election at the time
and in the form prescribed by the Chief Human Resources Officer, but in no event
later than 30 days from the date of eligibility with respect to any Compensation
for services performed after such election becomes irrevocable and paid after
three months of service; provided, that any election with respect to Bonus will
only apply to service performed after the election becomes irrevocable for which
payment is received during the following Plan Year. Any such Employee Deferral
election with respect to Bonus by a new Eligible Employee






--------------------------------------------------------------------------------





under this paragraph shall apply only to that portion of the Bonus paid for
services performed after the election, if and to the extent as provided in
Section 409A.


h.
All Employee Deferral elections will be made in accordance with the
administrative procedures and rules set by the Chief Human Resources Officer
from time to time and in accordance with Section 409A.



i.
The contribution election procedures described in this Section 3.1 shall apply
with respect to Compensation in Plan Years after 2016. For the 2016 Plan Year,
contribution elections shall be determined according to the applicable
provisions of Article 9.



3.2    Maximum Amount of Employee Deferrals. Subject to Section 2.4, an Eligible
Employee may elect to make Employee Deferrals in an amount up to 30% (in whole
multiples of 1%) of the Eligible Employee’s Compensation; provided, however,
that the Eligible Employee may elect, consistent with Section 3.1(d), to defer
0% of any such eligible Bonus. Such elections shall only apply to Compensation
that exceeds the Code Section 401(a)(17) Limitation for that Plan Year.


3.3    Matching Credits. Participants shall be credited with a Matching Credit
equal to a percentage (the same percentage of Compensation as matched by the
Company under the Qualified Savings Plan) of his Employee Deferrals for such
Plan Year, to the extent such deferrals have not received a match on that
percentage of Compensation under the Qualified Savings Plan. The Matching Credit
to be made under this Plan shall follow any increase or decrease in the match
made for the Qualified Savings Plan, and shall be made only after the maximum
match has been made under the Qualified Savings Plan.


3.4    Employer Transition Credits. Each Eligible Employee who meets the
eligibility criteria for an “employer transition contribution” under the
Qualified Savings Plan shall be credited with an Employer Transition Credit in
this Plan, to the extent such maximum “employer transition contribution” has not
been provided under the Qualified Savings Plan. The Employer Transition Credit
shall be equal to a percentage (the same percentage of Compensation provided as
an “employer transition contribution” under the Qualified Savings Plan) of his
Compensation for such Plan Year. The Employer Transition Credit to be made under
this Plan shall follow any increase or decrease in the “employer transition
contribution” made for the Qualified Savings Plan, shall be made only after the
maximum “employer transition contribution” has been made under the Qualified
Savings Plan, and shall only be made with respect to Compensation that exceeds
the Qualified Savings Plan Limitation. For the avoidance of doubt, Employer
Transition Credits shall cease in this Plan when “employer transition
contributions” are no longer being provided under the Qualified Savings Plan.


3.5    Vesting. A Participant shall be fully vested in the Employee Deferrals
and related Credited Earnings credited to his Account. Matching Credits,
Employer Transition Credits, and related Credited Earnings credited to a
Participant’s Account shall vest in the same manner as, respectively, matching
contributions, “employer transition contributions,” and related earnings in the
Qualified Savings Plan.


3.6
Credited Earnings & Account Adjustments








--------------------------------------------------------------------------------





a.
Employee Deferrals, Matching Credits and Employer Transition Credits credited to
a Participant’s Account shall be deemed invested in the investment funds
selected by the Participant. If a Participant fails to make a selection
regarding how his or her Employee Deferrals, Matching Credits and Employer
Transition Credits are invested, such Participant shall be deemed to have
elected to have his or her Employee Deferrals, Matching Credits and Employer
Transition Credits invested in the applicable default investment fund designated
by the Committee and communicated to Participants. The investment funds
(including applicable default investment funds) available shall be the
investment funds offered under the Qualified Savings Plan or such other funds as
may be designated and communicated by the Committee.



b.
For purposes of clarity, Participants will not actually be invested in any
actual fund, trust or account. Rather, for purposes of this Plan, “investment
funds” used herein refers to notional (phantom) investments used to credit
earnings to Participants’ Accounts. The investment returns (gains, losses and
expenses) credited to Participants’ Accounts will match the investment returns
that would actually be recognized had the money been invested in those funds in
the Qualified Savings Plan.



c.
Each Account shall be adjusted to reflect investment gain or loss on any balance
in the Account as of the close of the immediately preceding Accounting Date.

The adjustment shall be the same as what would actually have been recognized if
the Account had been invested in the Qualified Savings Plan under the investment
options actually selected (or deemed selected) by the Participant hereunder.


d.
A Participant may elect to change investment elections in accordance with the
administrative procedures and rules set by the Chief Human Resources Officer
from time to time.



e.
From time to time, the Committee may add to, freeze, eliminate or change any of
the investment options under the Plan. At its discretion, the Committee may map
investments between investment options (or from investment options of merged
plans or transferee plans (including the Prior Plan) into investment options of
the Plan). The Committee may establish such guidelines and rules for the
investment options under the Plan as it deems necessary or desirable.








--------------------------------------------------------------------------------





ARTICLE 4 - PAYMENT, NONFORFEITABILITY OF BENEFITS AND MAINTENANCE OF ACCOUNTS


4.1    Form of Payment. A Participant’s Account under this Plan shall be paid in
a single lump- sum payment.


4.2    Time of Payment. Payment of a Participant’s Account under the Plan shall
be made on or as soon as administratively practicable following the January 1
immediately subsequent to the Plan Year of the Participant’s Separation from
Service from the Company and its Affiliates, but in no event later than 60 days
after such January 1. Notwithstanding anything to the contrary, if a
Participant’s Separation from Service occurs with less than six months remaining
in the Plan Year and the Participant is determined to be a Key Employee, payment
shall be made to the Participant on or as soon as practicable after the date
that is six months following the Participant’s Separation from Service, but no
later than 60 days following such six-month anniversary date. All Accounts will
be credited (or debited) with Credited Earnings until the date of distribution.


4.3    Death of Participant. Upon the death of a Participant prior to the
Participant’s Account having been paid in full, the Account shall be payable to
the Beneficiary, in a single lump-sum payment, as soon as practicable but no
later than 60 days following the Participant’s death.


4.4    Payment Delay. Notwithstanding anything to the contrary contained in this
Article 4, payment to a Participant shall be delayed should the Committee
reasonably anticipate that the making of such payment would violate federal
securities laws or other applicable law. In such an event, payment shall be made
at the earliest date at which the Committee reasonably anticipates that the
making of the payment would not cause such violation.


4.5    Unforeseeable Emergency. If the Committee determines that a Participant
has incurred an unforeseeable emergency (as that term is used in Section 409A),
the Participant shall receive in a lump-sum payment all or any portion of the
Participant’s Account attributable to Employee Deferrals, if needed in order to
satisfy the unforeseeable emergency, plus any amounts necessary to pay any
income taxes or penalties reasonably anticipated as a result of the
distribution. If, during a Plan Year, a Participant obtains a distribution from
this Plan as a result of an unforeseeable emergency or receives a hardship
withdrawal from the Qualified Savings Plan, any Employee Deferral elections
under the Plan for such Plan Year shall be cancelled. In such case, the
Participant must make a new election for the following Plan Year, and any prior
election will not carry forward as permitted in Section 3.1(f).







--------------------------------------------------------------------------------





ARTICLE 5 - ADMINISTRATION


5.1    Plan Administration. The Plan shall be administered and interpreted by
the Committee. The Committee is authorized from time to time to establish such
rules and regulations as it may deem appropriate for the proper administration
of the Plan, and to make such determinations under, and such interpretations of,
and to take such steps in connection with, the Plan as it may deem necessary or
advisable. Each determination, interpretation, or other action by the Committee
shall be in its sole discretion and shall be final, binding and conclusive for
all purposes and upon all persons. Benefits will only be paid if the Committee,
in its sole discretion, determines that the Participant or Beneficiary is
entitled to them.


5.2    Delegation. The Committee has the authority to delegate any of its powers
under this Plan (including, without limitation, Article 7) to any other person,
persons, or committee. This person, persons, or committee may further delegate
its reserved powers to another person, persons, or committee as they see fit.
Any delegation or subsequent delegation shall include the same full, final and
discretionary authority that the Committee has listed herein and any decisions,
actions or interpretations made by any delegate shall have the same ultimate
binding effect as if made by the Committee.







--------------------------------------------------------------------------------





ARTICLE 6 - AMENDMENT AND TERMINATION


6.1    Amendment or Termination. The Company has the right to amend or terminate
this Plan in whole or in part, in its sole discretion, for whatever reason it
may deem appropriate. Any such amendment or termination shall be made by action
of the Company’s Board of Directors, Compensation Committee or delegate thereof,
and shall be effective as of the date specified by such action.


6.2    Reduction of Accounts. No amendment or termination of the Plan shall
directly or indirectly deprive any current or former Participant or Beneficiary
of an Account balance which has been credited under this Plan prior to the
effective date of such amendment or termination.


6.3    Effect of Termination. Upon termination of the Plan, all Accounts shall
be paid to the Participants as soon as practicable to the extent permitted under
Section 409A and otherwise shall remain payable in accordance with Article 4.







--------------------------------------------------------------------------------





ARTICLE 7 - CLAIM AND APPEAL PROCEDURE


7.1    Claim Procedure. Claims for benefits under the Plan shall be submitted in
writing to the Committee (or its delegate) on a form prescribed for such
purpose. Within 90 days after its receipt of any claim for a benefit under the
Plan, the Committee (or its delegate) shall give written notice to the claimant
of its decision on the claim unless the Committee (or its delegate) determines
that special circumstances require an extension of time for processing the
claim. If an extension of time for processing the claim is needed, a written
notice shall be furnished to the claimant within the 90-day period referred to
above which states the special circumstances requiring the extension and the
date by which a decision can be expected, which shall be no more than 180 days
from the date the claim was filed. If a claim for benefits is being denied, in
whole or in part, such notice shall be written in a manner calculated to be
understood by the claimant and shall include the specific reasons for the
denial, with reference to pertinent Plan provisions on which the denial is
based, and shall describe the procedure for perfecting the claim, or for
requesting a review of the denial.


7.2    Appeal Procedure. Any claimant whose claim for benefits has been denied
by the Committee (or its delegate) may appeal to the Committee for a review of
the denial by making a written request therefor within 60 days of receipt of a
notification of denial. Any such request may include any written comments,
documents, records and other information relating to the claim and may include a
request for “relevant” documents to be provided free of charge. The claimant
may, if he chooses, request a representative to make such written submissions on
his behalf. The claimant will be afforded a full and fair review that takes into
account all such comments, documents, records and other information, whether or
not they were submitted or considered in the initial benefit determination and
without deference to the initial benefit determination.


Within 60 days after receipt of a request for an appeal, the Committee shall
notify the claimant in writing of its final decision. If the Committee
determines that special circumstances require additional time for processing,
the Committee may extend such 60-day period, but not by more than an additional
60 days, and shall notify the claimant in writing of such extension. If the
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
appeal shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.


In the case of an adverse benefit determination on appeal, the Committee will
provide written notification to the claimant, set forth in a manner calculated
to be understood by the claimant, of the specific reason or reasons for the
adverse determination on appeal, with reference to the pertinent Plan provisions
on which the denial is based, and shall include a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of all documents, records, and other information “relevant” to the
claimant’s claim for benefits.







--------------------------------------------------------------------------------





ARTICLE 8 - GENERAL PROVISIONS


8.1    Construction. In the construction of the Plan, the masculine shall
include the feminine and the singular the plural in all cases where such
meanings would be appropriate. Except as may be governed by ERISA or other
applicable federal law, this Plan shall be construed, governed, regulated and
administered according to the laws of Florida.


8.2    Nonalienability of Benefits. Except as may be required by law, no benefit
payable under the Plan is subject in any manner to anticipation, alienation,
assignment, garnishment, or pledge; and any attempt to anticipate, assign,
garnish or pledge the same shall be void. No such benefits will in any manner be
liable for or subject to the debts, liabilities, engagement, or torts of any
Participant or other person entitled to receive the same, and if such person is
adjudicated bankrupt or attempts to anticipate, assign, or pledge any such
benefits, the Committee shall have the authority to cause the same or any part
thereof to be held or applied to or for the benefit of such Participant, his
spouse, children or other dependents, or any of them, in such manner and in such
proportion as the Committee may deem proper. Notwithstanding the preceding
sentences, if a Participant becomes entitled to a distribution of benefits under
the Plan and if at such time the Participant has outstanding any debt,
obligation or other liability representing an amount owing to the Company, the
Company may offset such amount owed to it against the amount of benefits
otherwise distributable from the Plan. Such determination shall be made by the
Committee after notification from the Company.


8.3    Qualified Savings Plan. Any accounts payable under the Qualified Savings
Plan shall be paid solely in accordance with the terms and conditions of the
Qualified Savings Plan and nothing in this Plan shall operate or be construed in
any way to modify, amend or affect the terms and provisions of the Qualified
Savings Plan.


8.4    Indemnification. To the extent permitted by law, the Company shall
indemnify the members of the Committee and the Compensation Committee, the Chief
Human Resources Officer from all claims for liability, loss or damage (including
payment of expenses in connection with the defense against such claim) arising
from any act or failure to act which constitutes a breach of such individual’s
responsibilities under any applicable law. This shall not include actions which
may be held to include criminal liability under applicable law. The provisions
of this Section 8.4 shall survive termination of the Plan.


8.5    Facility of Payment. If a Participant or Beneficiary entitled to receive
any benefits is a minor or is deemed by the Committee or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits,
payment of such benefits will be made to the duly appointed legal guardian or
representative of such minor or incompetent, or to such other legally appointed
person as the Committee may designate. Such payment shall, to the extent made,
be deemed a complete discharge of any liability for such payment under the Plan.


8.6    Taxes. For each payroll period in which a Participant defers Compensation
or the Company makes Matching Credits or Employer Transition Credits, or at such
other time as the Company may determine necessary or desirable, the Company may
withhold from that portion of the Participant’s Compensation that is not being
deferred, in a manner determined by the Company, the Participant’s share of any
taxes due; provided, however, that the Company may







--------------------------------------------------------------------------------





reduce the applicable amount deferred if necessary to comply with applicable
withholding requirements.


8.7    Duties of Participants and Beneficiaries. The Participant and any
Beneficiaries of a Participant shall, as a condition of receiving benefits under
this Plan, be obligated to provide the Committee with such information as the
Committee shall require in order to determine Account balances, calculate
benefits under this Plan, or otherwise administer the Plan.


8.8    No Enlargement of Employee Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any Participant,
or as a right of any Participant to be continued in the employment of the
Company, or as a limitation on the right of the Company to terminate the
employment of any of its employees, with or without cause, and with or without
notice, at any time, at the option of the Company.


8.9    Obligation to Pay Amounts Hereunder. No trust fund, escrow account or
other segregation of assets need be established or made by the Company to
guarantee, secure or assure the payment of any amount payable hereunder. The
Company’s obligation to make payments pursuant to this Plan shall constitute
only a general contractual liability of the Company to individuals entitled to
benefits hereunder and other actual or possible payees hereunder in accordance
with the terms hereof. Payments hereunder shall be made only from such funds of
the Company as it shall determine, and no individual entitled to benefits
hereunder shall have any interest in any particular asset of the Company by
reason of the existence of this Plan. No provision of the Plan shall be
interpreted so as to give any individual any right in any assets of the Company
greater than the rights of a general unsecured creditor of the Company. It is
expressly understood as a condition for receipt of any benefits under this Plan
that the Company is not obligated to create a trust fund or escrow account or to
segregate any asset of the Company in any fashion.


Notwithstanding the foregoing, the Company may, in its sole discretion at any
time or from time to time, establish segregated funds, escrow accounts or trust
funds (including through a grantor trust) whose primary purpose would be for the
provision of benefits under this Plan. If such funds or accounts are
established, however, individuals entitled to benefits hereunder shall not have
any identifiable interest in any such funds or accounts nor shall such
individuals be entitled to any preference or priority with respect to the assets
of such funds or accounts. These funds and accounts would still be available to
judgment creditors of the Company and to all creditors in the event of the
Company’s insolvency or bankruptcy.


8.10    Corporate Successor. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the reorganization, merger or
consolidation of the Company into or with any other corporation or entity, but
shall be continued after such transfer, sale, reorganization, merger or
consolidation.


8.11    Treatment For Other Compensation Purposes. Payments received by a
Participant under the Plan shall not be deemed part of a Participant’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws and shall not be included in, nor have any effect on, the determination
of benefits under any other employee benefit plan, contract or







--------------------------------------------------------------------------------





similar arrangement provided by the Company, unless expressly so provided by
such other plan, contract or arrangement.


8.12    Compensation Recovery Policy. Without limiting any other provision of
this Plan, and to the extent applicable, the benefits provided hereunder shall
be subject to any claw back policy or compensation recovery policy or such other
similar policy of the Company in effect from time to time.


8.13    Change in Control. Notwithstanding anything to the contrary, and to the
extent consistent with Section 409A, prior to or coincident with a Change in
Control, the Company may establish a grantor trust and fund such grantor trust
for the purpose of providing benefits under the Plan. In the event a grantor
trust is established, the Company shall retain beneficial ownership of all
assets transferred to the grantor trust and such assets will be subject to the
claims of the Company’s creditors.


8.14    Section 409A Compliance. It is intended that the Plan (and any payments)
will comply with or be exempt from Section 409A, if applicable, and the Plan
(and any payments) shall be interpreted and construed on a basis consistent with
such intent. The Plan (and any payments) may be amended (in accordance with
Section 6.1 of the Plan) in any respect deemed necessary or desirable (including
retroactively) by the Company with the intent to preserve compliance with or
exemption from Section 409A. The preceding shall not be construed as a guarantee
of any particular tax effect for Plan benefits. A Participant (or Beneficiary)
is solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on such person in connection with the Plan (including any
taxes and penalties under Section 409A), and the Company shall have no
obligation to indemnify or otherwise hold a Participant (or Beneficiary)
harmless from any or all of such taxes or penalties.


Following a Change in Control or a “change in control” as defined under Section
409A, no action shall be taken under the Plan that will cause the Plan to fail
to comply in any respect with Section 409A without the written consent of such
Participant.







--------------------------------------------------------------------------------





ARTICLE 9 - SPECIAL PROVISIONS


9.1    Transfer of Liabilities from Prior Plan. The purpose of this Article 9 is
to provide for the transfer of liabilities from the Prior Plan to this Plan with
respect to HERC Holdings Employees and Former HERC Holdings Employees as set
forth in the EMA.


a.
HERC Holdings Employees and Former HERC Holdings Employees shall be eligible to
participate in this Plan for the 2016 Plan Year (and subsequent Plan Years for
HERC Holdings Employees so long as such individual remains employed by the
Company in the same position (or higher) as of the Effective Date, as determined
by the Chief Human Resources Officer) to the extent they were eligible to
participate in the Prior Plan immediately prior to the Effective Date (as
evidenced by the records of the Prior Plan).



b.
The Compensation that was paid by the Company and its Affiliates to a HERC
Holdings Employee that was recognized under the Prior Plan immediately prior to
the Effective Date shall be credited and recognized for all applicable purposes
under this Plan.



c.
On the Effective Date, and subject to such terms and conditions as the Committee
may establish, all liabilities attributable to HERC Holdings Employees and
Former HERC Holdings Employees shall be transferred from the Prior Plan to this
Plan. The Plan shall credit each such HERC Holdings Employee’s Account and
Former HERC Holdings Employee’s Account with an amount equal to his or her
account balance under the Prior Plan as of the Effective Date.



d.
The Plan shall recognize, implement and honor all beneficiary, deferral and
distribution elections made by each HERC Holdings Employee and Former HERC
Holdings Employee under the Prior Plan (including, but not limited to, any
election to defer any compensation during the 2016 Plan Year and any limitation
that such election does not apply to compensation paid prior to a Participant’s
completion of one year of service).




